RENDERED: APRIL 29, 2021
                                                          TO BE PUBLISHED

               Supreme Court of Kentucky
                               2019-SC-0380-DG

COMMONWEALTH OF KENTUCKY                                             APPELLANT



                  ON REVIEW FROM COURT OF APPEALS
v.                          NO. 2017-CA-1927
                 DAVIESS CIRCUIT COURT NO. 15-CR-00005



JARED MCCARTHY                                                          APPELLEE



               OPINION OF THE COURT BY JUSTICE HUGHES

                                  AFFIRMING

      In Birchfield v. North Dakota, 136 S. Ct. 2160 (2016), the United States

Supreme Court altered the landscape in driving under the influence (DUI)

investigations by announcing that the Fourth Amendment permits a

warrantless breath test incident to an arrest for drunk driving, but not a

warrantless blood test. For warrantless blood tests, the search is unreasonable

under the Fourth Amendment unless valid consent is given or exigent

circumstances justify the search. This appeal addresses the ramifications of

Jared McCarthy’s exercise of his constitutional right to refuse to take a blood

test when stopped for DUI and ultimately convicted of that offense pursuant to

Kentucky Revised Statute (KRS) 189A.010.

      We conclude the trial court properly held that under Birchfield

McCarthy’s refusal to submit to a blood test could not be used to enhance his
criminal penalty for DUI and, under controlling Kentucky precedent, could not

be used as evidence that he was guilty of DUI. The trial court erred, however,

in allowing the Commonwealth to introduce the refusal evidence to explain to

the jury the lack of scientific evidence as to McCarthy’s blood alcohol content

(BAC). Upon review of the record, we cannot conclude that the erroneous

admission of that evidence was harmless beyond a reasonable doubt and thus

affirm the Court of Appeals’ decision reversing and remanding this case to the

Daviess Circuit Court for further proceedings.

                 FACTUAL AND PROCEDURAL BACKGROUND

      On November 1, 2014 at 1:00 a.m., an Owensboro police officer stopped

Jared McCarthy on suspicion of DUI. The officer administered a series of field

sobriety tests and placed McCarthy under arrest.1 The officer transported

McCarthy to the hospital where he requested McCarthy submit to a blood test

and informed McCarthy of the repercussions under KRS 189A.105(2)(a)1 for

refusing the test. Specifically, the officer warned McCarthy that (1) if he

refused the test, the fact of the refusal may be used against him in court as

evidence of violating KRS 189A.010, the DUI statute, and (2) if he refused the

test and was subsequently convicted of DUI under KRS 189A.010, then he

would be subject to a mandatory minimum jail sentence twice as long as the




      1 McCarthy refused a preliminary breath test during the traffic stop prior to his
arrest. Pursuant to KRS 189A.100, a person’s refusal to take a preliminary breath
test cannot be used against him in a court of law or in any administrative proceeding.
McCarthy moved in limine to exclude any reference to this refusal and an agreed order
was entered to that effect.

                                           2
mandatory minimum jail sentence imposed if he were to submit to the test.2

McCarthy refused the blood test.

      Pretrial, McCarthy moved in limine to exclude any evidence of his refusal

to take the warrantless blood test. Citing then-recently-decided Birchfield v.

North Dakota as impacting KRS 189A.105(2)(a)1, he argued that a blood draw

is a search of his person requiring a warrant and that he could not be deemed

to have consented to the blood draw through statutory implied consent when

facing a criminal penalty, namely additional jail time. McCarthy argued that

his refusal to consent to a warrantless search,3 could not be used against him

as an aggravator for penalty purposes or as evidence at trial of the DUI offense.

      The Commonwealth responded that Birchfield does not apply to KRS

189A.105 because, unlike the North Dakota and Minnesota implied-consent

statutes analyzed in Birchfield, the Kentucky General Assembly did not create a




      2   McCarthy was indicted under KRS 189A.010(5)(d) for operating a motor
vehicle while under the influence, fourth or subsequent offense within the last five
years, aggravating circumstance. At the time of McCarthy’s indictment, KRS
189A.010(5)(d) provided that “[f]or a fourth or subsequent offense within a five (5) year
period, [the violator is] guilty of a Class D felony. If any of the aggravating
circumstances listed in subsection (11) of this section are present, the mandatory
minimum term of imprisonment shall be two hundred forty (240) days, which term
shall not be suspended, probated, conditionally discharged, or subject to any other
form of release”; KRS 189A.010(11)(e) provided that “[r]efusing to submit to any test or
tests of one’s blood, breath, or urine requested by an officer having reasonable
grounds to believe the person was operating or in physical control of a motor vehicle in
violation of [KRS 189A.010(1)]” was an aggravating factor; and KRS 189A.010(8) stated
that “[f]or a fourth or subsequent offense under this section, the minimum term of
imprisonment shall be one hundred twenty (120) days, and this term shall not be
suspended, probated, or subject to conditional discharge or other form of early release.
For a second or subsequent offense, at least forty-eight (48) hours of the mandatory
sentence shall be served consecutively.” See 2010 Ky. Acts ch. 149.
      3   An exigent circumstance justifying the warrantless search was not discussed.

                                           3
separate violation and criminal penalty for refusing the blood test, i.e., a

freestanding offense which could be prosecuted regardless of whether the

defendant was prosecuted for or found guilty of DUI. The Commonwealth

noted that under KRS 189A.105, Kentucky’s mandatory minimum term of

imprisonment cannot attach until a conviction for DUI occurs, requiring the

Commonwealth first prove the DUI, and if the defendant is found guilty, then

prove his refusal. The Commonwealth also argued that because Birchfield did

not disturb the civil penalties and evidentiary consequences of a refusal, the

fact of McCarthy’s refusal of the blood test could be used against him in court

as evidence of violating KRS 189A.010, just as he was explicitly warned

pursuant to KRS 189A.105. The Commonwealth further insisted that given

common knowledge that scientific tests are often used as evidence in DUI

cases, it should be allowed to explain to the jury why the Commonwealth did

not have a scientific test as part of its proof against McCarthy.

      After considering Birchfield, the trial court ruled in McCarthy’s favor in

terms of the implication of guilt and the enhanced penalty associated with the

refusal. The circuit court concluded McCarthy’s trial would proceed as a DUI

prosecution without the aggravating circumstance. Specifically, the circuit

court ruled that the Commonwealth (1) could not use McCarthy’s refusal to

take the warrantless blood test as evidence implying his guilt during its case-

in-chief but could introduce the refusal to explain the absence of any scientific

evidence to prove the DUI, and (2) could not use the refusal to enhance

McCarthy’s penalty if he were found guilty of DUI. As to McCarthy, the circuit

                                         4
court ruled that McCarthy (1) could argue that the Commonwealth offered no

scientific evidence of his guilt, but (2) could not comment that the absence of

scientific evidence was due to the Commonwealth’s failure to secure a warrant

for his blood. The trial court did not allow questions about the warrant

because issuance of a warrant is a question of law. McCarthy’s first trial ended

in a mistrial with a deadlocked jury. The trial court’s rulings remained in effect

for McCarthy’s second trial.

      At trial, Officer Fleury testified that he stopped McCarthy after observing

his vehicle leave a bar parking lot and swerve across the roadway’s centerline.

McCarthy was driving and had three passengers. Officer Fleury testified that

the car, as well as McCarthy himself upon his removal from the car, smelled of

alcoholic beverages; that McCarthy slurred his speech a little bit; that

McCarthy was a bit lethargic; and that McCarthy’s cumulative performance on

the field sobriety tests indicated that he was impaired. The jury saw the video

of Officer Fleury stopping McCarthy and McCarthy performing the field sobriety

tests. A search of the vehicle yielded three open containers of beer and

prescription bottles of clonazapam and hydrocodone, prescribed for McCarthy.

Officer Fleury did not open the containers to count the pills. Officer Fleury

testified that the prescription labels contained a warning that they should not

be used in combination with alcohol.




                                        5
      Officer Fleury testified that after arresting McCarthy, he transported

McCarthy to the hospital for a blood draw, but McCarthy refused the draw.4

On cross-examination, Officer Fleury also testified that he had never requested

a search warrant for blood in a DUI case and did not even know whether he

could request a warrant.5 During deliberations, the jury asked to view the

video again. The jury found McCarthy guilty of operating a motor vehicle while

under the influence of alcohol and/or other substances, fourth offense within

the last five years. The trial court followed the jury’s recommendation and

sentenced McCarthy to two years in prison, noting that under the statute

McCarthy “must serve 120 days of his sentence.”

      McCarthy appealed to the Court of Appeals, arguing that the trial court

erred (1) by allowing the Commonwealth to introduce evidence that McCarthy

refused to submit to blood testing and then (2) by preventing him from

countering that evidence by asking the police officer why he had not obtained a

warrant for the blood test.6 In response, the Commonwealth expounded on its

arguments before the trial court that Birchfield’s holding is inapplicable to




      4  Although the trial court ruled that the Commonwealth could use McCarthy’s
refusal for the limited purpose of explaining the lack of scientific proof, an admonition
was not requested.
      5 The Commonwealth did not object to this testimony. The Commonwealth
objected when defense counsel asked Officer Fleury if he knew he could have obtained
a warrant, whether he would have in fact done so.
      6  McCarthy also alleged the trial court erred by sua sponte giving the
deliberating jury an Allen (term derived from Allen v. United States, 164 U.S. 492
(1896)) charge. The Court of Appeals rejected that claim of error, and McCarthy does
not pursue it before this Court.

                                            6
Kentucky’s DUI statutes and that the Commonwealth is statutorily permitted

to introduce evidence of McCarthy’s refusal.

      The Court of Appeals, addressing whether Birchfield is applicable to KRS

189A.105’s sentence enhancement upon a DUI conviction, concluded an

otherwise apparently relevant conclusion in then-recently-decided

Commonwealth v. Brown, 560 S.W.3d 873 (Ky. App. 2018), was dicta; the

Brown court stated that although the doubling of a mandatory minimum jail

sentence is a criminal sanction, unlike the statutes examined in Birchfield, it

lacks the coercive force presented by an additional criminal charge for refusing.

Rejecting this reasoning, the Court of Appeals in this case concluded that

Birchfield applied to KRS 189A.105; that McCarthy’s refusal could not be used

as evidence of guilt in the DUI prosecution; and considering Deno v.

Commonwealth, 177 S.W.3d 753, 762 (Ky. 2005), and Coulthard v.

Commonwealth, 230 S.W.3d 572, 582 (Ky. 2007), the Commonwealth

improperly commented on McCarthy’s refusal, especially in light of the trial

court’s ruling that McCarthy could not comment on the officer’s failure to seek

a search warrant. We granted discretionary review and, after careful

consideration, affirm the Court of Appeals.

                                   ANALYSIS

      McCarthy initially raised the issues before us by filing a motion in limine

to exclude evidence of his refusal and the trial court ultimately entered an

“Order Limiting Introduction of Refusal to Take Warrantless Blood Test.”

Neither McCarthy nor the court treated the matter as a suppression motion.

                                        7
On appeal, however, McCarthy argued that evidence of his refusal should be

“suppressed” and the Court of Appeals then analyzed the issues through the

lens of a suppression motion. Although this is not a typical scenario where a

government search has yielded evidence such as drugs, weapons or, most

pertinently, a BAC result which the defendant asks the court to suppress, the

officer’s request did result in McCarthy’s refusal and that refusal was evidence

that the Commonwealth intended to use against him. Given that fact and that

the taking of a blood sample in these circumstances is a search implicating

Fourth Amendment rights, Schmerber v. California, 384 U.S. 757, 767-68

(1966), we conclude a defendant’s refusal to allow such a search and his

subsequent efforts to preclude the government from using that refusal as

evidence against him may properly be addressed as a suppression motion.

      Generally, when reviewing the trial court’s decision on a suppression

motion it is a two-part process and “we first review the trial court’s findings of

fact under the clearly erroneous standard.” Davis v. Commonwealth, 484
S.W.3d 288, 290 (Ky. 2016). Here, the material fact upon which McCarthy’s

motion was based, McCarthy’s refusal of the blood test, is not disputed.

McCarthy’s motion required the trial court, as a matter of law, to consider how

Birchfield applied to McCarthy’s refusal within KRS Chapter 189A, Kentucky’s

Driving Under the Influence statutory framework, particularly KRS

189A.105(2). Therefore, we review de novo the circuit court’s conclusions of

law. Id. A trial court’s allegedly erroneous Fourth Amendment evidentiary

rulings are reviewed under the “harmless beyond a reasonable doubt”

                                         8
standard. Chapman v. California, 386 U.S. 18 (1967); Ward v. Commonwealth,

587 S.W.3d 312, 331 (Ky. 2019).

      The trial court’s rulings were: (1) the Commonwealth could not use

McCarthy’s refusal to submit to a warrantless blood test to enhance his penalty

if he was convicted of DUI; (2) the Commonwealth could not use McCarthy’s

refusal as evidence to imply his guilt; (3) the Commonwealth could introduce

the refusal to explain why the Commonwealth lacked scientific evidence to

prove the DUI; (4) McCarthy could comment on the fact the Commonwealth

presented no scientific evidence of his guilt; and (5) McCarthy could not

comment that the absence of any scientific evidence of his guilt was due to the

Commonwealth’s failure to secure a warrant for his blood. The trial court’s

unexpressed conclusions of law encompassed in those rulings were: (1)

because McCarthy has the constitutional right to refuse to submit to an illegal

warrantless blood test, his lawful refusal to consent could not (a) serve as the

basis of a criminal penalty or (b) be used as evidence of his guilt as prescribed

by KRS 189A.105; (2) evidence of McCarthy’s refusal was otherwise relevant

because the Commonwealth, faced with proving McCarthy was driving under

the influence, was entitled to let the jury know it did not have BAC evidence

because McCarthy refused the blood test; and (3) even if the jury heard that the

Commonwealth lacked objective scientific evidence of McCarthy’s guilt because

of his refusal to submit to a blood test, evidence as to whether the officer could

have secured a warrant for the blood test was not admissible.




                                        9
      We begin with a review of pertinent KRS Chapter 189A statutes and the

Birchfield decision.

      I. Kentucky’s Implied-Consent Law

      As the United States Supreme Court describes, the states’ approach to

combating drunk driving has evolved over time. Birchfield, 136 S. Ct. at 2166-

70. Early DUI laws did not contain a BAC measure to define intoxication and

case prosecution was largely dependent on a witness’s observations that the

defendant’s behavior showed signs of intoxication. Id. at 2167. With scientific

advancement in the understanding of BAC levels and their relationship to

impaired driving, even in the absence of behavioral indications of impairment,

states have defined the minimum BAC level at which a person is illegal to drive.
Id. DUI laws have also evolved to criminalize use of other substances which

may impair driving. See, e.g., KRS 189A.010(1). In Kentucky,

      [a] person shall not operate or be in physical control of a motor
      vehicle anywhere in this state:

      (a) Having an alcohol concentration of 0.08 or more as measured
          by a scientifically reliable test or tests of a sample of the
          person’s breath or blood taken within two (2) hours of cessation
          of operation or physical control of a motor vehicle;

      (b) While under the influence of alcohol;

      (c) While under the influence of any other substance or
          combination of substances which impairs one’s driving ability;

      (d) While the presence of a controlled substance listed in
          subsection (12) of this section [which includes hydrocodone] is
          detected in the blood, as measured by a scientifically reliable
          test, or tests, taken within two (2) hours of cessation of
          operation or physical control of a motor vehicle;



                                       10
      (e) While under the combined influence of alcohol and any other
          substance which impairs one’s driving ability; or

      (f) Having an alcohol concentration of 0.02 or more as measured
          by a scientifically reliable test or tests of a sample of the
          person’s breath or blood taken within two (2) hours of cessation
          of operation or physical control of a motor vehicle, if the person
          is under the age of twenty-one (21).

KRS 189A.010(1). These prohibitions were in effect at the time of McCarthy’s

arrest.7 See 2016 Ky. Acts ch. 85. For prosecutions under KRS 189A.010(1)(b)



      7 At the time of McCarthy’s arrest KRS 189A.010(5), prescribing a five-year look
back, set out that one violating KRS 189A.010(1)(a), (b), (c), (d), or (e) shall:

      (a) For the first offense within a five (5) year period, be fined not less than
      two hundred dollars ($200) nor more than five hundred dollars ($500), or
      be imprisoned in the county jail for not less than forty-eight (48) hours
      nor more than thirty (30) days, or both. Following sentencing, the
      defendant may apply to the judge for permission to enter a community
      labor program for not less than forty-eight (48) hours nor more than
      thirty (30) days in lieu of fine or imprisonment, or both. If any of the
      aggravating circumstances listed in subsection (11) of this section are
      present while the person was operating or in physical control of a motor
      vehicle, the mandatory minimum term of imprisonment shall be four (4)
      days, which term shall not be suspended, probated, conditionally
      discharged, or subject to any other form of early release;

      (b) For the second offense within a five (5) year period, be fined not less
      than three hundred fifty dollars ($350) nor more than five hundred
      dollars ($500) and shall be imprisoned in the county jail for not less than
      seven (7) days nor more than six (6) months and, in addition to fine and
      imprisonment, may be sentenced to community labor for not less than
      ten (10) days nor more than six (6) months. If any of the aggravating
      circumstances listed in subsection (11) of this section are present, the
      mandatory minimum term of imprisonment shall be fourteen (14) days,
      which term shall not be suspended, probated, conditionally discharged,
      or subject to any other form of early release;

      (c) For a third offense within a five (5) year period, be fined not less than
      five hundred dollars ($500) nor more than one thousand dollars ($1,000)
      and shall be imprisoned in the county jail for not less than thirty (30)
      days nor more than twelve (12) months and may, in addition to fine and
      imprisonment, be sentenced to community labor for not less than ten
      (10) days nor more than twelve (12) months. If any of the aggravating
      circumstances listed in subsection (11) of this section are present, the
                                            11
or (e), it is presumed that a motorist with an alcohol concentration of less than

0.04 is not under the influence of alcohol and there is no presumption either

way for a motorist with an alcohol level of 0.04 or greater or less than 0.08, but

the alcohol concentration may be considered with other evidence in

determining guilt. KRS 189A.010(3)(a)-(b).

      With DUI charges and case prosecution being dependent upon or

otherwise aided by BAC levels (and detection of other substances which impair

driving ability), states have created consequences for a motorist refusing to

take the scientific tests used to determine BAC, typically a breath test or a

blood test.8 Birchfield, 136 S. Ct. at 2166. These consequences are codified in

what is generally referred to as implied-consent laws. Id. With driving being a

privilege regulated by the state, Kentucky, like other states, imposes conditions

on those who choose to operate a vehicle on its roadways, one being consenting

to testing for alcohol or other substances if an officer has reasonable grounds

to believe the motorist is violating Kentucky’s DUI statute, KRS 189A.010(1).




      mandatory minimum term of imprisonment shall be sixty (60) days,
      which term shall not be suspended, probated, conditionally discharged,
      or subject to any other form of early release;

      (d) For a fourth or subsequent offense within a five (5) year period, be
      guilty of a Class D felony. If any of the aggravating circumstances listed
      in subsection (11) of this section are present, the mandatory minimum
      term of imprisonment shall be two hundred forty (240) days, which term
      shall not be suspended, probated, conditionally discharged, or subject to
      any other form of release.

      8   Kentucky’s statute also includes a urine test. See KRS 189A.103(1).

                                           12
See id.; Commonwealth v. Duncan, 483 S.W.3d 353, 355–56 (Ky. 2015); KRS

189A.103(1).

      Under KRS 189A.103(1), a motorist impliedly consents to testing for

alcohol or other substances. KRS 189A.103(1) states:

      The following provisions shall apply to any person who operates or
      is in physical control of a motor vehicle or a vehicle that is not a
      motor vehicle in this Commonwealth:

      (1) He or she has given his or her consent to one (1) or more
      tests of his or her blood, breath, and urine, or combination
      thereof, for the purpose of determining alcohol concentration
      or presence of a substance which may impair one’s driving
      ability, if an officer has reasonable grounds to believe that a
      violation of KRS 189A.010(1) or 189.520(1) [(pertaining to
      operating a vehicle which is not a motor vehicle)] has occurred.[9]

(Emphasis added.)

      If the motorist affirmatively refuses consent–declines to cooperate with a

test–he faces certain statutorily-defined consequences. At the time of

McCarthy’s arrest, KRS 189A.105(1) and (2)(a)1 provided:

      (1) A person’s refusal to submit to tests under KRS 189A.103 shall
      result in revocation of his driving privilege as provided in this
      chapter.

      (2)(a) At the time a breath, blood, or urine test is requested, the
      person shall be informed:

      1. That, if the person refuses to submit to such tests, the fact
         of this refusal may be used against him in court as evidence
         of violating KRS 189A.010 and will result in revocation of his
         motorist’s license, and if the person refuses to submit to the
         tests and is subsequently convicted of violating KRS
         189A.010(1) then he will be subject to a mandatory


      9 Other than the addition of the pronouns referring to female defendants, KRS
189A.103’s content has not changed since its amendment in 2000. See 2007 Ky. Acts
ch. 85.

                                        13
            minimum jail sentence which is twice as long as the
            mandatory minimum jail sentence imposed if he submits to
            the tests, and that if the person refuses to submit to the tests
            he will be unable to obtain a hardship license.10

(Emphasis added.) The Supreme Court’s 2016 Birchfield decision changed the

landscape for implied-consent laws such as ours by addressing the Fourth

Amendment implications of both breath and blood tests relied upon by states

in DUI prosecutions.

      II. Birchfield’s Fourth Amendment Analysis

      The Fourth Amendment provides in relevant part that “[t]he right of the

people to be secure in their persons, houses, papers, and effects, against

unreasonable searches and seizures, shall not be violated, and no Warrants

shall issue, but upon probable cause.” “The purpose of the Fourth Amendment

is to prevent unreasonable governmental intrusions into the privacy of one’s



      10   KRS 189A.105(2)(a) currently states:

      At the time a breath, blood, or urine test is requested, the person shall
      be informed:

      1. That, if the person refuses to submit to such tests:

            a. The fact of this refusal may be used against him or her in court as
               evidence of violating KRS 189A.010 and will result in suspension
               of his or her driver’s license by the court at the time of
               arraignment; and

            b. Is subsequently convicted of violating KRS 189A.010(1):

               i. For a second or third time within a ten (10) year period, he or
               she will be subject to a mandatory minimum jail sentence which is
               twice as long as the mandatory minimum jail sentence imposed if
               he or she submits to the tests; and

               ii. His or her license will be suspended by the Transportation
               Cabinet.
                                            14
person, house, papers, or effects.” United States v. Calandra, 414 U.S. 338,

354 (1974). “In the usual context of a criminal trial, the defendant is entitled

to the suppression of, not only the evidence obtained through an unlawful

search and seizure, but also any derivative use of that evidence.” Id. As noted

above, drawing blood to test for BAC constitutes a search under the Fourth

Amendment. Schmerber, 384 U.S. at 767–68. The pertinent question then

under a Fourth Amendment analysis is whether such a search is reasonable.

Birchfield, 136 S. Ct. at 2173. The Fourth Amendment generally requires

police to obtain a valid search warrant in order for a search to be reasonable,

id. (citing Kentucky v. King, 563 U.S. 452, 459 (2011)), but consent is a

recognized exception which renders a warrantless search reasonable.

Schneckloth v. Bustamonte, 412 U.S. 218, 219 (1973).

      Birchfield, consolidating two cases from North Dakota and a case from

Minnesota, addressed whether the Fourth Amendment is violated when

implied-consent laws go beyond the typical penalties for noncompliance (e.g.,

license suspension) and attach criminal consequences to a motorist’s refusal of

a breath or blood test after being lawfully arrested as a DUI suspect. While

common consequences of refusing a test are suspension or revocation of the

motorist’s license and use of the refusal of a test as evidence of likely

intoxication in a DUI prosecution, a defendant facing a greater penalty for

driving with an elevated BAC or for repeat violations has incentive to refuse

testing. 136 S. Ct. at 2166, 2169. Some states, like North Dakota and




                                        15
Minnesota, have made it a separate crime to refuse a breath or blood test. Id.

at 2169-70.11

      In each of the three Birchfield cases, the defendant was arrested for

drunk driving and warned of the consequences of refusing the BAC test. Id. at

2170-72. However, each defendant responded differently to the warning.

Birchfield, after being informed blood test refusal would lead to criminal

punishment, refused to let his blood be drawn, was charged with a

misdemeanor violation of North Dakota’s refusal statute, entered a conditional

guilty plea, and argued on appeal that the Fourth Amendment prohibited

criminalizing his refusal to submit to the test. Id. at 2170-71. Beylund, upon

being informed that test refusal is a crime, agreed to have his blood drawn and

with a BAC level three times North Dakota’s legal limit, had his license

suspended for two years after an administrative hearing; he argued on appeal

that his consent to the blood test was coerced by the officer’s warning. Id. at

2172. Bernard, having been informed that refusal to submit to a BAC test is a

crime, refused to take a breath test, was charged with test refusal in the first

degree, and had his charges dismissed by the Minnesota District Court on the

basis that the warrantless breath test was not permitted under the Fourth




      11  In North Dakota, in addition to mandatory addiction treatment, refusing to
take blood, breath or urine tests exposed the defendant to “sentences rang[ing] from a
mandatory fine of $500 (for first-time offenders) to fines of at least $2,000 and
imprisonment of at least one year and one day (for serial offenders).” Id. at 2170. The
Birchfield Court also noted that “test refusal in Minnesota [could] result in criminal
penalties ranging from no more than 90 days’ imprisonment and up to a $1,000 fine
for a misdemeanor violation to seven years’ imprisonment and a $14,000 fine for
repeat offenders.” Id. at 2171.
                                          16
Amendment. Id. at 2171. After the North Dakota and Minnesota Supreme

Courts rejected Fourth Amendment arguments in the defendants’ respective

cases, the United States Supreme Court “granted certiorari in all three cases

and consolidated them . . . in order to decide whether motorists lawfully

arrested for drunk driving may be convicted of a crime or otherwise penalized

for refusing to take a warrantless test measuring the alcohol in their

bloodstream,” recognizing that the initial question was whether a motorist may

be compelled to take a blood test or a breath test in the absence of a warrant.
Id. at 2172. If a warrantless test is permissible, then a defendant’s refusal to

take the required test may be criminalized. Id. at 2173.

      Upon considering the factual differences between the three cases, the

Supreme Court stated:

             Despite these differences, success for all three petitioners
      depends on the proposition that the criminal law ordinarily may
      not compel a motorist to submit to the taking of a blood sample or
      to a breath test unless a warrant authorizing such testing is issued
      by a magistrate. If, on the other hand, such warrantless searches
      comport with the Fourth Amendment, it follows that a State may
      criminalize the refusal to comply with a demand to submit to the
      required testing, just as a State may make it a crime for a person
      to obstruct the execution of a valid search warrant.
Id. at 2172 (citations omitted).

      The Court began its analysis “by considering whether the [breath and

blood] searches demanded in these cases were consistent with the Fourth

Amendment,” and particularly the states’ contention that the searches were

reasonable, following each defendant’s arrest. Id. at 2173-85. Addressing for

the first time whether the search-incident-to-arrest warrant exception applied

                                        17
to a DUI defendant’s breath or blood, the Court performed the Fourth

Amendment reasonableness analysis and examined the degree to which the

breath and blood tests intrude upon an individual’s privacy and the degree to

which the tests are needed to promote legitimate governmental interests. Id. at

2174-83.

      The Court concluded categorically: “Because breath tests are

significantly less intrusive than blood tests and in most cases amply serve law

enforcement interests, . . . a breath test, but not a blood test, may be

administered as a search incident to a lawful arrest for drunk driving.” Id. at

2185. As to blood tests, the Court considered the necessity of piercing the skin

to extract a vital bodily fluid versus the ease of administering a breath test, the

increased expectation of privacy in blood as compared to breath, and the

information which may be obtained from a blood sample beyond a mere BAC

reading. Id. at 2178. The Court concluded that unlike breath tests, blood tests

do not qualify for categorical exception from the warrant requirement under the

search-incident-to-arrest doctrine as “[b]lood tests are significantly more

intrusive, and their reasonableness must be judged in light of the availability of

the less invasive alternative of a breath test.” Id. at 2184. Exigent

circumstances may justify a warrantless blood test in a given case but

otherwise the police must seek a warrant.12 Id.


      12  The Supreme Court confronted an exigent circumstances case soon after
Birchfield. In Mitchell v. Wisconsin, 139 S. Ct. 2525 (2019), the Court addressed the
constitutionality of a Wisconsin statute which authorized a warrantless blood draw
from an unconscious DUI suspect incapable of providing a breath test. The Supreme
Court granted review to decide “[w]hether a statute authorizing a blood draw from an
                                         18
      The Birchfield Court next considered the states’ alternative argument

that a search warrant for a blood test was unnecessary because consent was

implied under their respective implied-consent statutes.

      Our prior opinions have referred approvingly to the general concept
      of implied-consent laws that impose civil penalties and evidentiary
      consequences on motorists who refuse to comply. See, e.g.,
      [Missouri v.] McNeely, [569 U.S. 141, 160-61 (2013)] (plurality
      opinion); [South Dakota v.] Neville, [459 U.S. 553, 560 (1983)].
      Petitioners do not question the constitutionality of those laws, and
      nothing we say here should be read to cast doubt on them.

            It is another matter, however, for a State not only to insist
      upon an intrusive blood test, but also to impose criminal penalties
      on the refusal to submit to such a test. There must be a limit to
      the consequences to which motorists may be deemed to have
      consented by virtue of a decision to drive on public roads.

            . . . [Applying the Fourth Amendment “reasonableness”
      standard,] we conclude that motorists cannot be deemed to have
      consented to submit to a blood test on pain of committing a
      criminal offense.
Id. at 2185-86.

      Having outlined the intersection of implied-consent laws with the Fourth

Amendment, the Supreme Court addressed the consequences for the three

individual defendants. Given the legality of a warrantless breath test, Bernard

“had no right to refuse,” and was properly prosecuted for his refusal to provide

a breath test. Id. at 2186. By contrast, Birchfield had the right to refuse a

warrantless blood test and his conviction for asserting that constitutional right

had to be reversed. Id. As for the third defendant, Beylund, who submitted to


unconscious motorist provides an exception to the Fourth Amendment warrant
requirement.” Id. at 2532. The Supreme Court found that the statute in question did
not violate the Fourth Amendment provision against unreasonable searches because it
fit into the exigent circumstance exception. Id. at 2539.
                                        19
the blood test and was convicted, his case was remanded for an assessment of

the voluntariness of his consent under the totality of the circumstances. Id.

With this guidance, we turn to the issues in McCarthy’s case.

      III. The Trial Court Properly Held That the Commonwealth
      Could Not Penalize McCarthy’s Refusal to Submit to a Blood
      Test as Provided in KRS 189A.105

      The first issue in this case is whether the trial court properly concluded

that McCarthy could not be subject to an enhanced criminal penalty for refusal

to submit to a blood test. As quoted above, KRS 189A.105(2)(a) provides that a

person who refuses a test and is subsequently convicted of DUI is subject “to a

mandatory minimum jail sentence which is twice as long as the mandatory

minimum jail sentence imposed if he submits to the tests.” Birchfield holds

that because warrantless blood tests are invalid under the Fourth Amendment

absent a valid exception to the warrant requirement such as exigent

circumstances a defendant cannot be criminally sanctioned for refusing to

consent.

      The Commonwealth concedes the KRS 189A.105 sanction is a criminal

penalty but maintains as it did before the trial court and Court of Appeals, that

Birchfield’s holding is narrowly tailored to address only those state laws which

attach separate criminal sanctions to refusals. Although the Commonwealth

views Birchfield to be limited to statutes that make refusal a crime independent

of any DUI charge, the Supreme Court did not make that distinction.

Admittedly, Birchfield states at one point that “motorists cannot be deemed to

have consented to submit to a blood test on pain of committing a criminal

                                       20
offense,” 135 S. Ct. 2186, but the Court states a broader objective in granting

certiorari: “We granted certiorari in all three cases and consolidated them . . .

in order to decide whether motorists lawfully arrested for drunk driving may be

convicted of a crime or otherwise penalized for refusing to take a warrantless

test measuring the alcohol in their bloodstream.” 136 S. Ct. at 2172 (emphasis

added). Later in specifically addressing implied-consent laws, the Court

criticizes such laws as incapable of providing valid consent when the State

“impose[s] criminal penalties” on the refusal to take “an intrusive blood test.”
Id. at 2185 (emphasis added). Simply put, Birchfield’s guidance is not limited

to statutes which create separate criminal charges for refusal alone. The

mandatory additional jail time imposed in KRS 189A.105 following conviction

for DUI is an unauthorized criminal penalty and was properly considered as

such by the trial court.

      The Commonwealth also cites the Court of Appeals’ analysis in Brown,
560 S.W.3d at 873, to persuade this Court that Birchfield should not apply to

Kentucky’s implied-consent statutory scheme because our laws are not as

coercive as those in states which criminalize refusal to consent to a test

regardless of whether the defendant is ultimately convicted of DUI. As noted

earlier, Brown concluded that mandating that an accused undergo an intrusive

blood test or else accrue a criminal charge was coercive while simply increasing

the mandatory minimum jail sentence upon any eventual conviction of DUI

was not. The Commonwealth maintains it is evident that this added penalty

upon a DUI conviction would not coerce consent.

                                        21
      In this vein, the Commonwealth, citing KRS 189A.010(5)(a), points out

that a refusal carries no minimum sentence on first-offense DUI, and under

KRS 189A.010(5)(b), (c), and (d), respectively, refusal is just an aggravating

circumstance on second, third, or fourth (or greater) DUI offenses.13 Under

KRS 189A.105(2)(a)1, only if a person is convicted of the DUI offense after they

refuse the test will they be subject to the mandatory minimum sentence. The

Commonwealth further notes that a person who complies with the blood or

breath test is not automatically entitled to the minimum sentence; DUI

penalties provide a range of fines and a range of possible jail time; and the

mandatory doubling of the minimum sentence due to refusal, not adding jail

time on top of the maximum possible sentence, remains within the penalties

authorized for the DUI. Finally, the Commonwealth emphasizes that viewing

the penalty for refusal in KRS 189A.105 as subjecting a person to increased

penalties assumes that the person is entitled to the minimum sentence if they

consent to the test, when in fact a jury could impose the maximum sentence

regardless of whether the defendant takes the test or not.

      Accepting all of these facts as true does not change our conclusion that

KRS 189A.105 imposes an unauthorized penalty on a motorist’s refusal to

submit to a warrantless blood test. That the penalty does not apply until after

the defendant is convicted of DUI does not lessen its punitive nature nor does

the fact that the mandatory doubled minimum sentence is within the range of




      13   See n.7 for contents of KRS 189A.010(5) at the time of McCarthy’s arrest.

                                            22
potential penalties even for a person who does consent to a blood test. Here,

McCarthy’s penalty for refusal if convicted of violating KRS 189A.010(5)(d)

would have doubled his mandatory minimum jail sentence from 120 to 240

days in jail. See KRS 189A.010(5)(d); KRS 189A.010(8).14 While a defendant

may or may not have an idea of the minimum sentence they are facing, a

reasonable person can at least recognize from the warning that by making the

choice to refuse the test, they are subject to a higher minimum penalty.

Although the defendant obviously could face a sentence higher than the

mandatory minimum for the DUI offense if convicted, it is absolutely clear that

the sentence will be higher than the mandatory minimum due to the refusal.

Or said another way, upon a DUI conviction, because of the refusal, the

defendant is subject to a criminal penalty that would not apply otherwise, and

that result is not allowed under Birchfield.

      In closing we acknowledge that some courts have read Birchfield very

narrowly and have concluded that it does not prohibit statutes such as ours

that make refusal to consent to a blood test grounds for enhanced penalties

upon conviction for DUI. See, e.g., Maine v. LeMeunier-Fitzgerald, 188 A.3d
183 (Me. 2018); Vermont v. Rajda, 196 A.3d 1108 (Vt. 2018). Other states

recognize, as we do, that the Supreme Court spoke in terms of “criminal

penalties” in Birchfield, and a criminal penalty imposed after conviction for DUI

is no less a penalty than one imposed by a freestanding criminal statute. See,



      14 See n.2 for contents of KRS 189A.010(5)(d) and KRS 189A.010(8) at the time

of McCarthy’s indictment.

                                        23
e.g., Pennsylvania v. Monarch, 200 A.3d 51 (Pa. 2019); Wisconsin v. Dalton, 914
N.W.2d 120 (Wis. 2018); New Mexico v. Vargas, 404 P.3d 416 (N.M. 2017). The

trial court did not err in concluding that McCarthy could not be subjected to an

enhanced penalty due to his refusal to submit to a warrantless Fourth

Amendment search in the form of a blood test.

      IV. The Trial Court Properly Held That McCarthy’s Refusal to
      Consent Could Not Be Used Against Him Pursuant to KRS 189A.105
      as Evidence of His Guilt of Driving Under the Influence

      Next we turn to the trial court’s ruling that the Commonwealth could not

use McCarthy’s refusal to consent to the blood test against him at trial even

though KRS 189A.105(2) specifically provides that “the fact of [a] refusal may

be used against him in court as evidence of violating KRS 189A.010 [the DUI

statute].” In an excerpt from Birchfield quoted above, the Supreme Court

observed that it had previously approved state laws attaching evidentiary

consequences to a motorist’s refusal to submit to a test, citing South Dakota v.

Neville, 459 U.S. 553 (1983).

      In Neville, the motorist refused to submit to a blood alcohol test after

being warned that his refusal could result in the loss of his license. Id. at 555.

Apparently through oversight, the motorist was not informed that his refusal

could also be used as evidence against him at trial. Id. at 565. Addressing the

argument that admitting the evidence of refusal offended Neville’s Fifth

Amendment right against self-incrimination, the Supreme Court held “that a

refusal to take a blood-alcohol test, after a police officer has lawfully requested

it [and offered a valid choice of either submitting to the test or refuse and

                                        24
endure the licensure and evidentiary consequences], is not an act coerced by

the officer, and thus is not protected by the privilege against self-

incrimination.” Id. at 564. The Supreme Court further held that although the

motorist was not warned that the test results could be used against him, the

other warning received put the motorist on notice that other adverse

consequences may result from refusing the test and thus use of the evidence of

refusal after the warning comported with the fundamental fairness required by

Due Process. Id. at 566.

      Contrary to the Commonwealth’s position, Neville does not answer the

issue before us. There the Court referred to “simple blood-alcohol test[s]” as

“safe, painless and commonplace,” id. at 563, a premise certainly undermined

as to blood tests after Birchfield, which found the intrusive tests unreasonable

and held a warrant is required absent exigent circumstances, a recognized

exception to the warrant requirement. Moreover, Neville did not involve a

refusal under threat of criminal penalties. In any event and more importantly,

Neville was focused solely on the Fifth Amendment15 and Birchfield now

outlines the Fourth Amendment ramifications of BAC tests. One leading

commentator has noted this distinction is significant:

            While it has been established as a Fifth Amendment matter
      that a defendant being prosecuted for driving under the influence
      may not object to the admission in evidence against him his
      refusal to submit to a sobriety test at the time of arrest, what of the
      claim that such evidence is inadmissible as a Fourth Amendment


      15Similarly, Hager v. Commonwealth, 702 S.W.2d 431 (Ky. 1986), cited in the
concurring in part, dissenting in part opinion, is also solely focused on the Fifth
Amendment.

                                         25
      matter? The Court in Birchfield noted in passing (just as it did
      earlier in McNeely) that “evidence of the motorist’s refusal is
      admitted as evidence of likely intoxication in a drunk-driving
      prosecution,” and later cautioned that “nothing we say here should
      be read to cast doubt” on such “evidentiary consequences on
      motorists who refuse to comply,” which has been relied upon by
      those post-Birchfield lower court decisions that have upheld
      admission of such refusal evidence in those circumstances. But
      that assertion is misleading at best, for Birchfield’s emphasis on
      the distinction between when a defendant’s refusal to submit is
      constitutionally significant (i.e., for a blood test absent exigent
      circumstances) and when it is not (i.e., for all breath tests and for
      other blood tests) is, by well-established pre-existing authority,
      also relevant to the question of whether refusal may be admitted
      into evidence to show defendant’s guilt. What the cases indicate is
      that when defendant’s refusal was within the context of a
      recognized search-warrant-required category, then the Fourth
      Amendment prohibits admission of that refusal into evidence. . . .
      But on the other hand, when it is first determined that no warrant
      was required in any event (e.g., taking a breath sample), comment
      on the refusal is permissible.

4 Wayne R. LaFave, Search and Seizure: A Treatise on the Fourth Amendment §

8.2(l) (6th ed., Thomson Reuters 2020) (footnotes and citations omitted).

      As the Court of Appeals aptly noted in this case, Kentucky courts have

already recognized that where a search warrant was required to conduct a

search, a defendant’s refusal to consent to that search cannot be used against

him as evidence of guilt. In Deno v. Commonwealth, 177 S.W.3d 753 (Ky.

2005), this Court held that a defendant charged with first-degree rape could

not have his refusal to consent to a warrantless search of his bodily fluids used

against him at trial. Citing cases from the United States Court of Appeals for

the Ninth Circuit, including three cases noted in the LaFave treatise, we held

that because the defendant was constitutionally entitled to withhold consent

his exercise of that right “was privileged conduct that cannot be considered as

                                       26
evidence of criminality.” Id. at 761. The trial court’s admission of the evidence

was deemed “a violation of [Deno’s] rights under the Fourth Amendment and

Section 10 of the Constitution of Kentucky.” Id. at 762.

      The Commonwealth attempts to distinguish Deno, noting that Deno was

not under arrest as McCarthy was and that the Deno court specifically

excluded DUI cases from its analysis.16 Neither of these points matters post-

Birchfield because the Supreme Court has now held that a blood test cannot be

constitutionally justified in DUI cases under the search-incident-to-arrest

exception. Prior to Birchfield, many courts, including the Deno Court, assumed

that the “incident to arrest” exception to the warrant requirement applied in

the case of blood tests following DUI arrests. Birchfield settled that issue and

thus the distinctions Deno made between DUI cases and non-DUI cases no

longer matter. In all cases, a criminal defendant has the constitutional right to

refuse consent to a blood test.

      Later, in Coulthard, 230 S.W.3d 572, this Court confirmed its

commitment to Deno, but recognized that the prohibition on admitting evidence

of refusal to consent to a warrantless search, in some circumstances, is not

absolute. In that manslaughter case, we held Coulthard’s refusal to consent to

fingerprint sampling could not be offered by the Commonwealth as evidence of

his guilt, but it could be used for rebuttal and to impeach Coulthard’s




      16 The Deno Court described the issue presented as “whether the refusal of one,
other than a DUI suspect, to submit to a warrantless seizure of bodily fluids may be
introduced at trial and argued as evidence of guilt.” 177 S.W.3d at 761.

                                         27
testimony that he acted in self-defense. Id. at 582-84. Coulthard initially

claimed no knowledge of the crime. Id. at 582-83. As the investigation

progressed, officers found fingerprints at the crime scene and asked if he would

agree to fingerprinting. Id. at 583. Coulthard refused and later changed his

story from having no knowledge of the shooting to having acted in self-defense.
Id. The Court noted that in the context of Fifth Amendment rights the United

States Supreme Court, when analyzing whether a constitutional right has been

impermissibly burdened, has deemed it appropriate to consider the legitimacy

of the challenged governmental practice. Id. at 582 (citing Jenkins v. Anderson,

447 U.S. 231 (1980)). Emphasizing that “[a]s the traditional truth testing

devices of the adversarial process, impeachment and rebuttal are vital to a just

and fair trial,” the Court held those important devices should weigh heavily

when counterbalancing “constitutional privilege” claims. Id. at 583.

      Generally, such as in Deno, exercising one’s privilege to be free of
      warrantless searches is simply not probative (or has low probative
      value) to a determination of guilt, and thus, the defendant’s right
      to not be penalized for exercising such a privilege is paramount.
      However, in circumstances when such evidence is probative for
      some purpose other than to simply penalize the defendant for
      exercising a constitutional right, then notions of fair play and the
      need to preserve the truth-testing functions of the adversarial
      process may outweigh the defendant’s interest in suppressing the
      evidence.
Id. at 584 (internal citations omitted). While not admissible as evidence of

Coulthard’s guilt of manslaughter, his refusal was properly admitted through

rebuttal evidence and through impeachment of Coulthard’s testimony claiming

self-defense.



                                       28
      In this case, the Commonwealth intended to introduce McCarthy’s

refusal of a blood test as evidence of his guilt of DUI. Indeed, that is precisely

what KRS 189A.105(2) allowed but Birchfield now establishes that a DUI

defendant has a constitutional right to withhold consent to a blood test. Under

Deno, use of McCarthy’s now-constitutionally-recognized right to refuse a blood

test as evidence of guilt of DUI was improper, and unlike in Coulthard, nothing

arose via McCarthy’s defense of the charges that would have rendered it

admissible as rebuttal or impeachment evidence.17 The trial court properly

held that McCarthy’s refusal to consent to the blood test could not be offered as

evidence of his guilt, despite the statutory statement to that effect in KRS

189A.105.

      V. As the Court of Appeals Correctly Held, the Trial Court Erred in
      Allowing the Commonwealth to Introduce the Refusal to Explain Its
      Lack of Scientific Evidence That McCarthy Was Driving Under the
      Influence

      Although the trial court recognized that McCarthy’s refusal to submit to

a blood test should not be admitted as evidence of his guilt of DUI, it

nevertheless was persuaded to allow the evidence to be admitted at trial. The

Commonwealth insisted that jurors are aware of the scientific evidence

typically available in a DUI prosecution and consequently the Commonwealth

should be allowed to explain that such evidence did not exist in this case




      17  We recognize that the trial court allowed McCarthy to comment on the
absence of scientific testing establishing his BAC, a ruling that seemed to stem from
the trial court’s erroneous conclusion that the Commonwealth should be able to
present the refusal evidence to explain the absence of any scientific testing.

                                          29
because McCarthy refused to submit to a blood test. Even though admitted

ostensibly for this limited purpose, the record reflects that the refusal evidence

came in without any admonition that the jury consider that evidence solely for

this limited purpose.

      We agree with McCarthy and the Court of Appeals that the refusal

evidence was inadmissible under the principles clearly enunciated in Deno and

Coulthard and should not have been accepted through the back door simply

because the Commonwealth wanted to explain why it did not have scientific

evidence to prove its case. This ruling eviscerated the protections accorded

McCarthy’s Fourth Amendment rights as recognized in Deno and Coulthard.

      We also reject the Commonwealth’s stated premise for introducing the

evidence. The absence of scientific evidence was primarily the result of the

Commonwealth’s own actions or rather inactions. As recognized in Birchfield,

officers could have properly asked McCarthy to submit to a breath test as

opposed to the more invasive blood test. If he submitted to the breath test, the

Commonwealth would have had the desired scientific BAC evidence and if he

refused, nothing in Birchfield, Deno or Coulthard, would have precluded

admission of that refusal of a breath test as evidence against him in the DUI

prosecution. The difficulty the Commonwealth found itself in with regard to an

absence of scientific evidence was largely its own doing.

      Finally, although the refusal evidence was improperly admitted, we agree

with the Court of Appeals that once admitted McCarthy was entitled to respond

appropriately. He should have been allowed to raise the issue of the

                                        30
Commonwealth’s right to seek a warrant for the blood test; his refusal was not

the end of the officer’s options for obtaining a blood test that night, even if the

officer was personally unaware of the availability of a warrant. So, the refusal

evidence should never have been admitted in the first instance but once it was

the trial court erred in limiting McCarthy’s response to that evidence.18

      VI. The Erroneous Admission of the Refusal Evidence Was Not
      Harmless Beyond a Reasonable Doubt, Requiring Reversal of
      McCarthy’s Conviction

      Having concluded that the trial court erred by allowing the

Commonwealth to introduce into evidence McCarthy’s refusal to submit to the

blood test, we consider whether the constitutional error was harmless beyond a

reasonable doubt because, if not, the conviction must be set aside. Chapman,
386 U.S. at 23–24. Chapman advises:

      An error in admitting plainly relevant evidence which possibly
      influenced the jury adversely to a litigant cannot . . . be conceived
      of as harmless. . . . [Before a federal constitutional error can be
      held harmless beyond a reasonable doubt] we consider whether
      there is a reasonable possibility that the evidence complained of
      might have contributed to the conviction.
Id. (internal citation and quotation omitted).



      18  The Commonwealth also raises the very confusing argument that because
McCarthy refused the blood test, he lacks standing to challenge the search, citing
Commonwealth v. Duncan, 483 S.W.3d 353 (Ky. 2015). However, as we explained in
Warick v. Commonwealth, 592 S.W.3d 276 (Ky. 2019), rather than focusing on
standing, a defendant’s right to raise a Fourth Amendment claim is properly analyzed
under substantive Fourth Amendment doctrine. Here, McCarthy has a clear
cognizable Fourth Amendment interest in the search at issue–“any compelled
intrusion into the human body implicates significant, constitutionally protected
privacy interests.” McNeely, 569 U.S. at 159; accord Birchfield, 136 S. Ct. at 2178.
Consequently, McCarthy’s claim for relief because of an alleged infringement of his
constitutional right to refuse consent to a warrantless search of his blood is one
properly before the courts.
                                         31
      “The Court has the power to review the record de novo in order to

determine an error’s harmlessness. In so doing, it must be determined

whether the [Commonwealth] has met its burden of demonstrating that the

admission” of McCarthy’s refusal to submit to the blood test did not contribute

to McCarthy’s conviction. Arizona v. Fulminante, 499 U.S. 279, 295–96 (1991)

(internal citations omitted). “The admission of [the refusal is] quantitatively

assessed in the context of other evidence presented in order to determine

whether its admission is harmless beyond a reasonable doubt.” Id. at 280

(citation omitted). “To say that an error did not ‘contribute’ to the ensuing

verdict is not, of course, to say that the jury was totally unaware of that feature

of the trial later held to have been erroneous,” but “to find that error

unimportant in relation to everything else the jury considered on the issue in

question, as revealed in the record.” Yates v. Evatt, 500 U.S. 391, 403 (1991).

      Our precedent acknowledges the reasonableness of inferring that one is

guilty of being intoxicated when he refuses to take a BAC test, the belief being

that the accused sober person would take a test to provide evidence in his

favor, while the accused intoxicated person would refuse a test to avoid

producing evidence against himself. See Cook v. Commonwealth, 129 S.W.3d
351, 360 (Ky. 2004). Nevertheless, a refusal may not have a relationship to

guilt. When a defendant decides to testify, he may be asked his reason for

refusing a test, and that reason may have no relation to his consciousness of

guilt. But when a defendant decides not to testify, even if the prosecution does

not explicitly comment that the defendant’s refusal of the test is an indication

                                        32
of guilt, without an admonition otherwise,19 the jury is left with the task of

drawing reasonable inferences from the evidence.

      Given the jury could reasonably infer McCarthy’s guilt from Officer

Fleury’s testimony that after arresting McCarthy he refused the test, we must

assess the admission of the refusal in the context of other evidence presented

in order to determine whether its admission was harmless beyond a reasonable

doubt. We consider various factors including “the importance of the witness’

testimony in the prosecution’s case, whether the testimony was cumulative, the

presence or absence of evidence corroborating or contradicting the testimony of

the witness on material points, the extent of cross-examination otherwise

permitted, and, of course, the overall strength of the prosecution’s case.”

Delaware v. Van Arsdall, 475 U.S. 673, 684 (1986) (citations omitted). In order

to convict McCarthy, the Commonwealth had the burden to prove beyond a

reasonable doubt that while operating the motor vehicle, McCarthy was under

the influence of alcohol and/or any other substance(s) which impaired his

driving ability.

      Officer Fleury testified that he was parked in an alley near a bar and

shortly after he heard a vehicle spinning tires on gravel, he saw a vehicle

traveling at a high rate of speed from the bar’s parking lot into another parking




      19 Although the trial court discussed giving a limiting instruction during the
hearing of McCarthy’s motion to exclude his refusal from evidence, a KRE 105
admonition was not requested during trial. Without the issue before us, we do not
address whether such an admonition would have cured any error from the evidence as
introduced.

                                        33
lot, turn onto the roadway, fishtail, almost lose control, and continue to travel

at a high rate of speed down the street. Officer Fleury caught up with the

vehicle which McCarthy was driving, and McCarthy turned onto a side street

and stopped.

      Officer Fleury described his initial assessment of McCarthy which

included red glassy eyes, a little bit of slurred speech, being a little lethargic, a

pungent smell of alcohol coming from the vehicle, and the smell of alcohol

present when McCarthy was removed from the vehicle. He described

McCarthy’s difficulties on the field sobriety tests, including difficulties on the

three eye tests, such as jerkiness and lack of smooth pursuit in the eyes; not

being able to maintain balance on one leg without swaying and using his arms

for balance and contemporaneously losing count, repeating and jumbling

numbers; swaying, using his arms for balance, and not being able to

continuously walk in a straight line because of stopping and also stepping off

the line. The Commonwealth played a video of the stop and field sobriety tests

for the jury and the jury requested to view it a second time during deliberation.

The driving behaviors which caused Officer Fleury to stop McCarthy were not

part of the video.

      Officer Fleury was cross-examined about McCarthy’s driving behavior

shown on the video, driving which did not indicate impairment. Defense

counsel, while playing the video, also questioned Officer Fleury about his

interpretation of McCarthy’s field sobriety test behavior, specifically what he

viewed as indicating impairment. Officer Fleury explained that his description

                                         34
of McCarthy hopping referred to McCarthy moving his foot in order to maintain

his balance and, at one point, his assessment of slurred speech came from

McCarthy’s change in pitch.

      Three witnesses who spent time with McCarthy that evening testified.

None of them knew McCarthy was prescribed pain medicine or was aware if

McCarthy was taking any, but all three testified they did not observe McCarthy

drinking alcohol that evening. One witness who did not go to the bar testified

McCarthy stated he was going to call his friends and offer to be a designated

driver that evening. Two of the witnesses went to the bar with McCarthy about

11:00 p.m., one of whom had not been drinking alcohol and was sober when

the stop occurred. That witness testified that he would not have ridden with

McCarthy if he was impaired and as a licensed driver, he could have driven.

Although the jury heard on the video McCarthy tell Officer Fleury during the

1:00 a.m. stop that he went to the bar to pick up his friends, the two witnesses

testified that was not the circumstance. The jury also heard McCarthy provide

inconclusive answers to Officer Fleury’s question as to whether he had been

drinking before McCarthy denied that he had been drinking.

      The Commonwealth during its opening statement informed the jury that

it would not be presenting BAC results as part of its evidence of impairment

because McCarthy refused the test. During trial, the Commonwealth

introduced McCarthy’s refusal to take the test. Because McCarthy did not

testify, his reason for refusing the blood test was not offered and without an




                                       35
admonition from the trial court, the jury could reasonably infer that McCarthy

refused the blood test because he was intoxicated.

      On its review, the Court of Appeals concluded that admitting McCarthy’s

refusal was not harmless beyond a reasonable doubt “in light of the weak

evidence used to convict” McCarthy. Having considered the record, we find this

a close case. With the video evidence, the jury was able to see some of

McCarthy’s driving behavior and, except for McCarthy’s eye movement during

the eye specific tests, McCarthy’s field sobriety performance, which Officer

Fleury relied upon to arrest McCarthy. McCarthy’s performance was not

perfect, but defense counsel challenged Officer Fleury’s interpretation of the

behaviors he viewed as indicative of impairment and the fact that McCarthy did

not “fail” any test.

      Under the standard for determining whether admission of the blood test

refusal into evidence must result in a reversal of McCarthy’s conviction–is there

a reasonable possibility that the evidence complained of might have

contributed to the conviction–we agree with the Court of Appeals. Officer

Fleury’s testimony was the foundation of the Commonwealth’s case and his

testimony about the refusal was not cumulative. McCarthy chose not to testify,

which left the jury, absent an admonition to the contrary, free to infer

McCarthy’s consciousness of guilt from the refusal. With the Commonwealth’s

evidence being less than overwhelming and McCarthy having credible

witnesses in his favor, a reasonable possibility exists that the inference of guilt

associated with the refusal tainted the jury’s view of McCarthy’s behavior

                                        36
during the stop and performance on the field sobriety tests, contributing to his

conviction. Under these circumstances, we cannot say the erroneous

admission of the refusal evidence was harmless beyond a reasonable doubt.

                                 CONCLUSION

      For the foregoing reasons, the Court of Appeals’ decision is affirmed, and

this matter is remanded to Daviess Circuit Court for further proceedings

consistent with this Opinion.

      All sitting. Minton, C.J.; Keller, Lambert, and Nickell, JJ., concur.

VanMeter, J., concurring in part and dissenting in part by separate opinion in

which Conley, J., joins.

      VANMETER, J., CONCURRING IN PART AND DISSENTING IN PART.

Respectfully, I concur in part and dissent in part. I agree that McCarthy’s

refusal to permit the blood draw cannot be used to enhance his DUI penalty. I

dissent however from so much of the majority opinion as holds that McCarthy’s

refusal cannot be admitted into evidence, as statutorily permitted under KRS

189A.105. The majority opinion is predicated largely on an expansive

interpretation of Birchfield v. North Dakota, 136 S. Ct. 2160 (2016). At issue in

Birchfield was whether the Fourth Amendment permitted North Dakota to

criminalize Birchfield’s refusal to submit to a chemical test, as a stand-alone

act, in an effort to coerce his acquiescence. Id. at 2185. While the Court

distinguished between blood and breath tests, significantly, it stated,

      Our prior opinions have referred approvingly to the general concept
      of implied-consent laws that impose civil penalties and evidentiary
      consequences on motorists who refuse to comply. See, e.g.,


                                       37
      [Missouri v.] McNeely, [569 U.S. ____, 133 S. Ct. 1552, 1565–66
      (2013)] (plurality opinion); Neville, supra, at 560, 103 S. Ct. 916.
      Petitioners do not question the constitutionality of those laws,
      and nothing we say here should be read to cast doubt on them.
136 S. Ct. at 2185 (emphasis added). Two points. First, the Supreme Court

explicitly tells us that the evidentiary consequence of McCarthy’s refusal has

no constitutional implication. The majority opinion therefore errs in imposing

one. And second, if an evidentiary prohibition exists, that prohibition must be

found in our state law. In my view, the majority erroneously extrapolates such

a prohibition primarily from Deno v. Commonwealth, 177 S.W.3d 753 (Ky.

2005).

      Without unduly lengthening this opinion, suffice to note that in Deno,

this Court drew valid distinctions between its facts and those in

Commonwealth v. Hager, 702 S.W.2d 431 (Ky. 1986), involving a DUI arrest. In

Hager, this Court held as constitutional the ability to comment on a

defendant’s refusal to submit to a blood-alcohol test. Id. at 432 (citing South

Dakota v. Neville, 459 U.S. 553 (1983)). Admittedly, the test in Hager was a

breath test, but the Deno court’s distinction was not based on the type of test,

breath or blood. Rather, it was based on the non-exigent circumstances of the

police investigation of Deno and the fact that he was not then under arrest.
177 S.W.3d at 760-61. In this case, as in Hager, McCarthy was under arrest

and exigent circumstances existed.

      Finally, I agree with the majority, as recognized in Coulthard v.

Commonwealth, 230 S.W.3d 572 (Ky. 2007), that the prohibition on the

admission into evidence of a refusal to consent to a warrantless search is not
                                       38
absolute. While the majority accurately relates the facts in Coulthard, I would

extend its holding to DUI arrests/refusals, as recognized in both Hager and

Deno, and give effect to the legislative policy as expressed in KRS 189A.105.

      I would reverse the Court of Appeals and affirm the Daviess Circuit

Court’s judgment of conviction of McCarthy.

      Conley, J., joins.


COUNSEL FOR APPELLANT:

Daniel J. Cameron
Attorney General of Kentucky

Mark Daniel Barry
Assistant Attorney General


COUNSEL FOR APPELLEE:

Kathleen Kallaher Schmidt
Erin Hoffman Yang
Assistant Public Advocates




                                       39